                   1    SETH D. HILTON (SB #181899)
                        seth.hilton@stoel.com
                   2    BAO M. VU (SB #277970)
                        bao.vu@stoel.com
                   3    STOEL RIVES LLP
                        Three Embarcadero Center, Suite 1120
                   4    San Francisco, CA 94111
                        Telephone: 415.617.8900
                   5    Facsimile: 415.617.8907
                   6    SARAH E. KOZAL (SB #313043)
                        sarah.kozal@stoel.com
                   7    STOEL RIVES LLP
                        500 Capitol Mall, Suite 1600
                   8    Sacramento, CA 95814
                        Telephone: (916) 447-0700
                   9    Facsimile: (916) 447-4781
                  10    Attorneys for Plaintiff
                        Enfinity CentralVal 2 Parlier LLC
                  11

                  12
                                                                UNITED STATES DISTRICT COURT
                  13
                                                           EASTERN DISTRICT OF CALIFORNIA
                  14
                        ENFINITY CENTRALVAL 2 PARLIER LLC,                         Case No. 2:19-cv-01607-MCE-KJN
                  15
                                                   Plaintiff,                      STIPULATION TO MODIFY BRIEFING
                  16                                                               SCHEDULE FOR DEFENDANT’S
                                 v.                                                MOTION TO DISMISS; ORDER
                  17                                                               THEREON
                        CITY OF PARLIER, CALIFORNIA,
                  18
                                                   Defendant.
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
S TOEL R IVES LLP       STIPULATION TO MODIFY BRIEFING
ATTORNEYS AT LAW
  SAN FRANCISCO
                        SCHEDULE FOR MOTION TO DISMISS;                      -1-                   2:19-CV-01607-MCE-KJN
                        ORDER THEREON
                       103792411.1 0067413-00004
                   1         STIPULATION TO MODIFY BRIEFING SCHEDULE FOR MOTION TO DISMISS
                   2            Pursuant to Civil L.R. 143, Plaintiff Enfinity Central Val 2 Parlier LLC (“Plaintiff”) and
                   3   Defendant City of Parlier, California (“Defendant”), by and through their respective undersigned
                   4   counsel of record, hereby stipulate and agree to the following:
                   5            WHEREAS, on August 19, 2019, Plaintiff filed its Complaint in this action;
                   6            WHEREAS, on September 12, 2019, Defendant filed its Motion to Dismiss, set for
                   7   hearing on October 17, 2019;
                   8            WHEREAS, on September 16, 2019, the Court issued a Minute Order vacating the
                   9   hearing on the Motion to Dismiss and ordering the Motion to Dismiss submitted without
                  10   appearance and argument, and the opposition and reply deadlines to remain in accordance with
                  11   the original hearing date;
                  12            WHEREAS, Plaintiff’s opposition to the Motion to Dismiss is due to be filed on or before
                  13   October 3, 2019, and Defendant’s reply is due to be filed on or before October 10, 2019;
                  14            WHEREAS, Plaintiff and Defendant are engaged in settlement discussions in a good faith
                  15   effort to avoid a motion for a preliminary injunction, among other disputes, and respectfully
                  16   submit that continuing the current briefing schedule on the Motion to Dismiss will facilitate the
                  17   same and consequently further promote the interest of judicial economy; and
                  18            WHEREAS, the parties have not previously requested a modification to the briefing
                  19   schedule.
                  20   ///
                  21   ///
                  22   ///
                  23   ///
                  24   ///
                  25   ///
                  26   ///
                  27   ///
                  28   ///
S TOEL R IVES LLP       STIPULATION TO MODIFY BRIEFING
ATTORNEYS AT LAW
  SAN FRANCISCO
                        SCHEDULE FOR MOTION TO DISMISS; ORDER            -2-                        2:19-CV-01607-MCE-KJN
                        THEREON
                       103792411.1 0067413-00004
                   1            NOW, THEREFORE, Plaintiff and Defendant agree, stipulate, and respectfully pray that
                   2   the Court adopt this Stipulation, thereby modifying and extending the briefing schedule on the
                   3   Motion to Dismiss such that Plaintiff’s opposition shall be filed on or before October 21, 2019,
                   4   and Defendant’s reply, if any, shall be filed on October 28, 2019.
                   5            IT IS SO STIPULATED.
                   6    DATED: October 1, 2019                                STOEL RIVES LLP
                   7

                   8                                                          By:/s/Bao M. Vu
                                                                                 SETH D. HILTON
                   9                                                             BAO M. VU
                                                                                 SARAH E. KOZAL
                  10                                                             Attorneys for Plaintiff
                                                                                 Enfinity CentralVal 2 Parlier LLC
                  11

                  12    DATED: October 1, 2019                                COSTANZO & ASSOCIATES
                  13

                  14                                                          By:/s/Neal E. Costanzo (as authorized on
                                                                              October 1, 2019)
                  15                                                             NEAL E. COSTANZO
                                                                                 Attorneys for Defendant
                  16                                                             City of Parlier, California
                  17

                  18                                                 ORDER
                  19            In accordance with the foregoing stipulation of the parties, and good cause appearing, the
                  20   briefing schedule on the Motion to Dismiss is hereby modified such that Plaintiff’s opposition
                  21   shall be filed on or before October 21, 2019, and Defendant’s reply, if any, shall be filed on
                  22   October 28, 2019.
                  23            IT IS SO ORDERED.
                  24
                       DATED: October 3, 2019
                  25
                                                                  _______________________________________
                  26                                              MORRISON C. ENGLAND, JR.
                                                                  UNITED STATES DISTRICT JUDGE
                  27

                  28
S TOEL R IVES LLP       STIPULATION TO MODIFY BRIEFING
ATTORNEYS AT LAW
  SAN FRANCISCO
                        SCHEDULE FOR MOTION TO DISMISS; ORDER           -3-                         2:19-CV-01607-MCE-KJN
                        THEREON
                       103792411.1 0067413-00004
